EXHIBIT 5.3 Principal Officers: Keith M. Braaten, P. Eng. President & CEO Jodi L. Anhorn, P. Eng. Executive Vice President & COO Officers / Vice Presidents: Terry L. Aarsby, P. Eng. Caralyn P. Bennett, P. Eng. Leonard L. Herchen, P. Eng. Myron J. Hladyshevsky, P. Eng. Todd J. Ikeda, P. Eng. Bryan M. Joa, P. Eng. Mark Jobin, P. Geol. John E. Keith, P. Eng. John H. Stilling, P. Eng. LETTER OF CONSENT To:United States Securities and Exchange Commission Re: Encana Corporation (“Encana”) Registration Statement on Form F-10 We hereby consent to the use of and references to our name and our reports and the inclusion and incorporation by reference of information derived from our reports evaluating a portion of Encana Corporation's petroleum and natural gas reserves and contingent resources, as of December 31, 2013, in the Registration Statement on Form F-10 (File No. 333–196927). Yours truly, GLJ PETROLEUM CONSULTANTS LTD. /s/ Keith M. Braaten Keith M. Braaten, P. Eng. President & CEO Calgary, Alberta June27, 2014 4100, 400–3rd Avenue S.W., Calgary, Alberta, CanadaT2P 4H2·(403) 266-9500·Fax (403) 262-1855·GLJPC.com
